Citation Nr: 1518769	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-44 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left ankle disability.

2.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

3.  Entitlement to an initial rating higher than 10 percent for a left hip disability.

4.  Entitlement to an initial compensable rating for an atrophic hole of the left retina.

5.  Entitlement to an initial compensable rating for bilateral tinea pedis.

6.  Entitlement to an initial compensable rating for a hammertoe of the left 5th toe.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, the Veteran requested to cancel his March 2015 hearing before the Board and did not request to reschedule the hearing.  Thus, his request for a hearing is considered to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that new VA examinations are necessary prior to adjudication of the Veteran's claims of entitlement to increased ratings for left ankle, left knee, and left hip disabilities, and for increased ratings for an atrophic hole of the left retina, bilateral tinea pedis, and hammertoe of the left 5th toe.  In that regard, the Veteran's most recent VA examinations with respect to these claims was conducted in September 2008 and January 2009.  In light of the time that has passed since these examinations, over six years, the Board finds that new VA examinations should be scheduled in order to fairly assess the claims.  Moreover, as post-service treatment records supportive of the claims have not yet been identified by the Veteran, he should be given the opportunity to do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left ankle, left knee, left hip, atrophic hole of the left retina, bilateral tinea pedis, and hammertoe of the left 5th toe since September 2010.  After securing the necessary release, take all required actino to obtain these records.  .

2.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current severity of the Veteran's left ankle disability, left knee disability, and left hip disability.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  A full and well-reasoned rationale must be provided for all opinions reached.  

3.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's atrophic hole of the left retina.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  A full and well-reasoned rationale must be provided for all opinions reached.  

4.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's bilateral tinea pedis and hammertoe of the left 5th toe.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  A full and well-reasoned rationale must be provided for all opinions reached.  

5.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




